Citation Nr: 0925912	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  04-07 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for pes planus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1941 to October 
1945.  His decorations include the Combat Infantryman Badge.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania, which 
denied service connection for pes planus (flat feet).

In his February 2004 Form 9 (substantive appeal) the Veteran 
requested a hearing before a Veterans Law Judge sitting at 
the RO.  A December 2004 letter informed him that his hearing 
was scheduled in January 2005, however, the record reflects 
that he failed to report for that hearing.  As such, his 
hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d) 
(2008).

In August 2007, the Board remanded the Veteran's claim for 
further action, to include additional development of the 
evidence.  In connection with that remand, the Veteran was 
scheduled for a VA examination.  He was notified of his April 
20, 2009 VA examination by way of a letter sent on April 10, 
2009.  The Veteran did not report for his examination.  As 
good cause for failing to report to the scheduled examination 
has not been shown, the claim will be rated on the evidence 
of record.  See 38 C.F.R. § 3.655(b).  After the Veteran did 
not report for the examination, the Appeals Management Center 
(AMC) continued the denial of the claim (as reflected in an 
April 2009 supplemental statement of the case) and returned 
the appeal to the Board for further consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).






FINDING OF FACT

Pes planus is first clinically shown many years after the 
Veteran's discharge from service, and there is no competent 
evidence or opinion of a medical relationship between any 
such current disability and trauma the Veteran sustained to 
his feet from walking 1500 miles in service.  


CONCLUSION OF LAW

The criteria for service connection for pes planus are not 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in January 2003 and May 2003 pre-rating 
letters, the RO provided notice to the Veteran regarding what 
information and evidence was needed to substantiate the claim 
for service connection for pes planus, as well as what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA.  
The July 2003 rating decision reflects the initial 
adjudication of the claim after issuance of the 2003 letters.  
A January 2008 letter provided the Veteran with information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  After 
issuance of the January 2008 letter, and opportunity for the 
Veteran to respond, the April 2009 supplemental statement of 
the case reflects readjudication of the claim.  Hence, the 
Veteran is not shown to be prejudiced by the timing of the 
latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records, and the report of a May 2003 VA 
examination.  The Veteran's service treatment records are not 
available.  Also of record and considered in connection with 
the appeal are the various statements provided by the Veteran 
and his representative.  The Board also finds that no 
additional RO action to further develop the record is 
warranted.  An examination was scheduled so that a medical 
opinion could be obtained in this case; however, the Veteran 
did not report for that examination.  Consequently, the claim 
will be rated on the evidence of record.  See 38 C.F.R. 
§ 3.655(b).  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO 
and AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The evidence of record clearly establishes that the Veteran 
has current pes planus, as indicated, for example, in a May 
2003 VA examination report showing a diagnosis of acquired 
flat-foot with secondary arthritis changes and joint fusion 
on the left; right side is acquired flat-foot.  However, the 
record simply fails to establish that his pes planus / flat 
feet are medically related to any incident of service.

The Veteran contends that he incurred flat feet from having 
walked 1500 miles with often soaked socks and boots during 
his service in World War II.  He experienced soreness and 
pain in his feet.

It appears that the Veteran's service treatment records were 
destroyed in an accidental fire.  The Board wishes to make it 
clear that it understands the Court has held that, in cases 
where records once in the hands of the Government are 
missing, the Board has a heightened obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  The Board's analysis herein has been undertaken with 
this heightened duty in mind.
	
The caselaw does not, however, lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

The Veteran received a Combat Infantryman Badge from his 
service in World War II and thus is a combat veteran and 
entitled to the application of 38 U.S.C.A. § 1154(b) (West 
2002).  Section 1154(b) does not create a statutory 
presumption that a combat veteran's alleged disease or injury 
is service connected.  Collette v. Brown, 82 F.3d 389, 392 
(Fed. Cir. 1996).  Rather, it aids the combat veteran by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  Id.  Section 1154(b) 
addresses the combat veteran's ability to allege that an 
event occurred in service while engaging in combat.  See 
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  That 
section, however, does not address the questions of either 
current disability or nexus to service, both of which 
competent medical evidence is generally required.  Id. citing 
Caluza v. Brown, 7 Vet. App. 498, 507 (1995).

The Veteran's service medical records are unavailable through 
no fault of the Veteran.  Thus, notwithstanding the fact that 
no complaints or findings referable to flat feet or 
symptomatic feet are documented in service, the Veteran's lay 
statements coupled with his combat service constitute 
satisfactory evidence that he sustained trauma to his feet 
during service, which is consistent with the circumstances, 
conditions, or hardships of his service.  There, however, 
remains the requirement that there is competent medical 
evidence of record linking a current bilateral foot disorder 
to the Veteran's military service.

A July 2002 report of private treatment noted that the 
Veteran had an acquired flatfoot, and he reported that he was 
flatfooted when he was in service in World War II.  The 
physician noted that the Veteran had arthritis of the mid-
foot secondary to the acquired flatfoot.  In a February 2003 
letter, another physician also noted that the Veteran had 
severe osteoarthritis in his feet.  Neither of these 
physicians related the Veteran's bilateral foot disorder to 
his military service.

The Veteran underwent a VA examination to evaluate his feet 
in May 2003.  He reported that he was flat-footed while in 
the service in World War II, and denied any surgery or 
treatment.  The impression was acquired flat-foot with 
secondary arthritic changes and joint fusion on the left, 
right side acquired flat-foot.  Despite these diagnoses, the 
examiner did not provide an opinion regarding etiology of 
flat feet.  As such, the Veteran was scheduled for another VA 
examination so that an opinion could be obtained.  
Unfortunately, the Veteran did not report for that 
examination.  

Considering the claim for service connection in light of the 
above, the Board finds that the claim must be denied because 
the criteria for service connection for pes planus are not 
met. 

Here, the post-service evidence does not reflect any 
documented complaints or diagnosis of pes planus for more 
than 50 years after active military service.  The Board 
points out that the passage of so many years between 
discharge from active service and the objective documentation 
of a claimed disability is a factor that tends to weigh 
against a claim for service connection.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).

In this case, there is no medical opinion linking pes planus 
to the Veteran's service.  In fact, none of the medical 
records reflecting a diagnosis of pes planus even suggest 
that there exists a medical nexus between the Veteran's 
current pes planus and the Veteran's military service, and 
neither the Veteran nor his representative has presented or 
identified any such existing medical opinion.

In addition to the medical evidence, in adjudicating this 
claim, the Board has considered the assertions of the Veteran 
and his representative; however, none of this evidence 
provides a basis for allowance of the claim.  The Board 
recognizes that the Veteran is competent to testify about 
observable symptomatology, such as having painful feet during 
service.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 
Vet. App. 303 (2007).  However, as indicated above, the claim 
turns on the medical matter of whether there exists a 
relationship between the pes planus for which service 
connection is sought and service (a medical nexus), a matter 
within the province of trained medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  The 
issue of whether the Veteran has acquired fallen arches of 
the feet (an internal orthopedic disease process) that are 
likely due to having walked 1500 miles with soaked socks and 
boots in service is indeed a medical question.  As the 
Veteran and his representative are not shown to be other than 
laypersons without the appropriate medical training and 
expertise, neither is competent to render a probative 
(persuasive) opinion on a medical matter.  See, e.g., Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, the lay assertions in this regard have no probative 
value.  For these reasons, service connection for pes planus 
is not warranted. 

In reaching the above conclusion, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for pes planus is denied.  



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


